NO. 07-04-0430-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

MARCH 2, 2006

______________________________


TERRY KEITH HAMMOND, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 331ST DISTRICT COURT OF WHEELER COUNTY;

NO. 4010; HONORABLE JOHN T. FORBIS, JUDGE

_______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.
ORDER ON MOTION FOR REHEARING AND 
MOTION TO WITHDRAW AND SUBSTITUTE COUNSEL

 By memorandum opinion dated December 14, 2005, we affirmed the trial court's
judgment revoking appellant Terry Keith Hammond's community supervision. On February
27, 2006, appellant filed a motion for rehearing.  A motion for rehearing was due no later
than Friday, January 13, 2006. See Tex. R. App. P. 49.1 & 49.8.  The motion for rehearing
is overruled as untimely.
	Also pending before this Court is Henry T. Ray's motion to withdraw and substitute
Michael A. Warner as attorney of record.  The motion is signed by appellant and complies
with Rule 6.5(d) of the Texas Rules of Appellate Procedure.  Accordingly, we grant the
motion.
	It is so ordered.
						Don H. Reavis
						    Justice
 


Do not publish.	

uss why, under the controlling authority, there was
no reversible error below.  High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978). 
Then, she concluded that the appeal was without merit.
	We have made an independent examination of the record to determine whether
there are any arguable grounds meriting appeal as per Penson v. Ohio, 488 U.S. 75, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988) and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), and  found none.  Therefore, counsel's assessment of the appeal is accurate.
	Having found no error, we grant the pending motion to withdraw and affirm the final
judgment entered below. 
 
								Brian Quinn 
                                                              			   Justice 
 
 
Do not publish.